United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3791
                                   ___________

In re: Thomas Michael Sendecky                *
                                              *
               Debtor,                        *
----------------------------------------      *
Floret, LLC; Michele Lea Eggert,              *
                                              *
               Appellants,                    *
                                              * Appeal from the United States
        v.                                    * Bankruptcy Appellate Panel
                                              * for the Eighth Circuit.
Thomas Michael Sendecky;                      *      [UNPUBLISHED]
                                              *
               Appellee,                      *
                                              *
Thomas J. Sendecky; Gregory M.                *
Hewitt; Hewitt Financial Services;            *
Fredrickson & Byron, PA; Rick L.              *
Petry,                                        *
               Defendants.                    *
                                         ___________

                         Submitted: June 4, 2003

                              Filed: June 10, 2003
                                   ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________
PER CURIAM.

      Floret, L.L.C. and Michele Lea Eggert (Creditors) appeal the Bankruptcy
Appellate Panel’s (BAP’s) affirmance of the bankruptcy court’s1 orders granting
Thomas M. Sendecky a discharge and denying Creditors’ motion for sanctions, in
Creditors’ adversarial proceeding seeking to deny Sendecky a discharge under 11
U.S.C. § 727(a)(2), (3), (4), and (5). Creditors also appeal as impermissibly low the
BAP’s imposition of $100 in sanctions against Sendecky’s attorney.

       After careful consideration of the record, we discern no error in the bankruptcy
court’s decision to grant Sendecky a discharge: the evidence presented at trial was
susceptible to differing interpretations, the court’s findings were not clearly
erroneous, and the court properly applied the governing law. See In re Vote, 276 F.3d
1024, 1026 (8th Cir. 2002) (standard of review in bankruptcy cases); In re Cent. Ark.
Broad. Co., 68 F.3d 213, 215 (8th Cir. 1995) (per curiam) (where there is more than
one permissible view of evidence, appellate court may not hold that trier of fact’s
choice was clearly erroneous). We reject Creditors’ argument that the bankruptcy
court should not have ruled on their section 727(a)(5) claim, and we find no clear
error in the court’s decision. See In re D’Agnese, 86 F.3d 732, 734 (7th Cir. 1996).
We also conclude that the bankruptcy court did not abuse its discretion in declining
to impose sanctions on Sendecky and his attorney and that the BAP’s imposition of
$100 in sanctions against Sendecky’s attorney was not an abuse of discretion.

       Accordingly, we affirm. See 8th Cir. R. 47B. We deny all pending motions
for sanctions.




      1
       The Honorable Nancy C. Dreher, United States Bankruptcy Judge for the
District of Minnesota.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-